DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: the term “locally active sodium channel blocker” should be changed to “locally acting sodium channel blocker” for agreement with usage of the term in claim 17 from which claim 20 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the opening of the tip orifice" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. (WO 2009/152369 A1; published 17 December 2009) in view of Pipkin et al. (US 2009/0312724 A1; published 17 December 2009).
	Whiting et al. discloses a method for treating pain in a subject in need of such treatment, comprising intranasally administering to a subject (claim 25) a solution suitable for nasal administration to a subject comprising about 30% w/v of racemic ketorolac tromethamine, about 5-6% w/v of lidocaine hydrochloride, about 0.68% w/v potassium phosphate monobasic, sodium hydroxide to adjust the pH to 7.2, and water to 100 % w/v (i.e., about 63.3-64.3 % w/v water, a pharmaceutically acceptable carrier for nasal administration (i.e., about 100 - 30 - 5 or 6 - 0.02 – 0.68)) (claim 23) wherein the pain is migraine (claim 31) wherein the potassium phosphate monobasic is a pH buffering agent (paragraph [0048]) wherein ingredients such as sodium CMC and CARBOPOL have differing viscosity may be included in the composition in amounts to be adjusted accordingly for sufficient homogeneity and sprayability (paragraph [0089]) wherein a multi-dose dosage form may be used (paragraph [0081]) wherein the formulation is contained in a vessel equipped with a metering chamber and device for spraying the composition into the nasal passage of a subject (paragraph [0053]) wherein administration to a subject of a unit dose relieves pain to provide therapeutic effect (paragraph [0040]) wherein the composition need not contain a preservative (paragraph [0086]) wherein a unit dose comprises about 5-6 mg lidocaine hydrochloride per nostril (claim 41) wherein a unit dose is for administration to two nostrils having a volume of about 100 microliters per nostril (claim 36) wherein the unit dose of the composition is usually administered 1-4 times a day providing an amount generally efficacious in treating moderate to severe pain (paragraph [0077]) wherein two single sprays of about 100 microliters can be administered to each nostril to provide for a unit dose (paragraph [0040]) wherein “subject” refers to a human (paragraph [0027]) wherein the vessel may contain about 0.1-4 mL of solution (claim 17) wherein ketorolac tromethamine is an analgesic (paragraph [0003]) wherein 
	Whiting et al. does not specifically disclose the device as a pump or a wide plume or small droplet size as claimed.
	Pipkin et al. discloses nasal delivery of aqueous solutions (title; abstract) wherein topical anesthetics such as lidocaine may be included therein (paragraphs [0219], [0230]) wherein exemplary metered dose devices for nasal administration include nasal spray pumps which deliver a fixed volume or amount/dose of a nasal composition upon each actuation (i.e., mechanical) (paragraphs [0090]-[0091]) wherein a multi-dose pump nasal spray provides droplet distribution Dv10 of about 16-19 µm, Dv50 of about 32-39 µm, and Dv90 of about 67-88 µm, and spray pattern Dmin of about 22.7-34.3 mm, Dmax of about 29.1-55 mm, and ovality ratio of about 1.284-1.603 (Example 35; paragraphs [0528], [0531], [0532], [0533]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Whiting et al. and Pipkin et al. by using a multi-dose pump nasal spray of Pipkin et al. having droplet distribution and spray pattern as discussed above as the vessel in the method of Whiting et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to deliver a fixed volume and amount/dose of the nasal composition upon each actuation using an exemplary metered dose device for nasal administration as suggested by Pipkin et al., given that Whiting suggests a nasal spray device with metering chamber.
	Regarding the claimed viscosity of about 0.8-1.1 cps, although Whiting et al. does not explicitly disclose such viscosity range, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Whiting et al. as discussed above and to optimize the homogeneity and sprayability of the composition of Whiting et al. in view of Pipkin et al. as discussed above by varying the viscosity thereof through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Whiting et al. suggests adjusting the viscosity for sufficient homogeneity and sprayability.
	Regarding the claimed wide plume and small droplet size, as discussed above the multi-dose pump nasal spray of Pipkin et al. has spray pattern Dmin of about 22.7-34.3 mm and Dmax of about 29.1-55 mm as discussed above, which thus encompasses a mean plume width of about 22.7-55 mm, which lies within the mean plume width of about 20-70 mm defined in the instant specification at paragraph [0069] as a “wide plume”, and as discussed above the multi-dose pump nasal spray of Pipkin et al. has droplet distribution Dv10 of about 16-19 µm, Dv50 of about 32-39 µm, and Dv90 of about 67-88 µm, which overlaps the ranges defining “small droplet size” in the instant specification at paragraph [0069] as Dv10 of about 10-30 µm, Dv50 of about 20-60 µm, and Dv90 of about 80-120 µm, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Whiting et al. as discussed above and to include about 5-6 mg lidocaine hydrochloride in a unit dose per nostril in the composition in the method of Whiting et al. in view of Pipkin et al. as discussed above, with a reasonable expectation of success.
Further regarding claim 4, although Whiting et al. does not explicitly disclose administering the composition at about 4 hour intervals as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Whiting et al. as discussed above and to optimize efficaciousness of the pain treatment by varying the administration frequency of the method of Whiting et al. in view of Pipkin et al. as discussed above through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Whiting et al. teaches that administration frequency may be varied such as administration 1-4 times a day to provide an amount generally efficacious in treating moderate to severe pain.
	Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Whiting et al. as discussed above and to administer two singly sprays to each nostril to provide for a unit in the method of Whiting et al. in view of Pipkin et al. as discussed above, with a reasonable expectation of success.
Regarding claim 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Whiting et al. as discussed above and to use a vessel that contains about 0.1-4 mL of the solution in the method of Whiting et al. in view of Pipkin et al. as discussed above, with a reasonable expectation of success.  Such range of about 0.1-4 mL overlaps the claimed range of about 0.04-0.2 mL, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 7, the composition of Whiting et al. includes ketorolac tromethamine (i.e., a second active agent), which is an analgesic which is not a locally active sodium channel blocker.
	Regarding claim 8, see the discussion above regarding small droplet size and droplet distribution.
	Regarding claim 14, as discussed above the multi-dose pump nasal spray of Pipkin et al. has spray pattern Dmin of about 22.7-34.3 mm and Dmax of about 29.1-55 mm and ovality ratio of about 1.284-1.603 as discussed above.  Such Dmin and ovality ratio ranges lie within the claimed ranges of about 15-45 mm and about 0.5-2, and such Dmax range of about 29.1-55 mm overlaps the claimed range of about 40-70 mm, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 16, as discussed above the multi-dose pump nasal spray of Pipkin et al. has droplet size Dv10 of about 16-19 µm, Dv50 of about 32-39 µm, and Dv90 of about 67-88 µm, all of which is within the claimed range of about 5-500 microns.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. in view of Pipkin et al. as applied to claims 1, 3-8, and 14-16 above, and further in view of Fein (US 2012/0149643 A1; published 14 June 2012).
	Whiting et al. and Pipkin et al. are relied upon as discussed above.
	Whiting et al. and Pipkin et al. do not disclose valve or membrane as in claim 2.
	Fein discloses intranasal spray dispensers (abstract) wherein a dose is metered by a finger or hand actuated spray pump (paragraph [0047]) wherein at the end of the dispensing stroke, the hydraulic pressure drops and the spring of the differential valve in the nasal actuator closes the tip seal right below the orifice, shutting off the plume (paragraph [0062]) wherein spray pattern measurements include inclination of 18.2-101.2 degrees and area % of 3.1-20.1 mm2 (Table 4).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Whiting et al., Pipkin et al., and Fein by including in the spray pump of the method of Whiting et al. in view of Pipkin et al. as discussed above a differential valve with spring in the nasal actuator that closes the tip seal right below the orifice which shuts off the plume as in Fein, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include therein a means of shutting off the plume that is known to be effective in intranasal spray dispensers as suggested by Fein.  Such structure closes the tip seal, and thus inherently does not allow any microbes to migrate from any surfaces or contacted liquids into the device as in claim 2.
	Further regarding claim 2, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Whiting et al. as discussed above and to not include preservative in the composition of the method of Whiting et al. in view of Pipkin et al. and Fein as discussed above, with a reasonable expectation of success, given that Whiting et al. teaches that preservative need not be included in the composition.
	Regarding claims 9-10 and 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Fein as discussed above and to use a nasal spray pump in the method of Whiting et al. in view of Pipkin et al. and Fein as discussed above having a spray pattern inclination (i.e., mean spray angle) of 18.2-101.2 degrees as suggested by Fein, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a spray angle that is known to be effective in intranasal pump spray devices as taught by Fein.  Such spray angle of 18.2-101.2 degrees overlaps the claimed ranges of about 50-95 degrees and about 60-90 degrees, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claims 11-12, Pipkin et al. teaches a mean plume width of about 22.7-55 mm as discussed above, which lies within the claimed range of about 20-70 mm, and which overlaps the claimed range of about 30-60 mm, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Further regarding claim 17, the pH of the composition of Whiting et al. is 7.2 as discussed above, which is within the claimed range of about 4.5 to about 7, given that “about” typically includes plus/minus 10%, such that the claimed range includes up to 7.7.  All other elements of claim 17 are discussed above with respect to the preceding claims.
	Further regarding claim 19, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Fein as discussed above and to use a nasal spray pump in the method of Whiting et al. in view of Pipkin et al. and Fein as discussed above having an area % of 3.1-20.1 mm2 as suggested by Fein, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use an area % that is known to be effective in intranasal pump spray devices as taught by Fein.  Such area % of 3.1-20.1 mm2 overlaps the claimed range of about 12-22, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617